                            Case 21-10457-LSS             Doc 37       Filed 03/02/21         Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

             In re:                                                  Chapter 11

             MOBITV, INC., et al.1                                   Case No. 21-10457 (LSS)

                                     Debtors.                        Joint Administration Requested


         NOTICE OF ENTRY OF APPEARANCE AND DEMAND FOR NOTICES AND PAPERS

                      PLEASE TAKE NOTICE that the attorneys listed below enter their appearances (this

         “Notice of Appearance”) as counsel to T-Mobile USA, Inc. and TVN Ventures, LLC (“TVN

         Ventures”) pursuant to sections 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C.

         §§ 101 et seq. (the “Bankruptcy Code”), and Rules 2002, 3017, 9007, and 9010 of the Federal

         Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and request that all notices given or

         required to be given in the chapter 11 cases (collectively, the “Chapter 11 Cases”) of the above-

         captioned debtors (collectively, the “Debtors”), and all papers served or required to be served in

         the Chapter 11 Cases, be given and served upon:


             Edmon L. Morton (No. 3856)                                        William S. Sugden (pro hac vice pending)
             Kenneth J. Enos (No. 4544)                                        Jacob Johnson (pro hac vice pending)
             YOUNG CONAWAY STARGATT                                            ALSTON & BIRD LLP
             & TAYLOR, LLP                                                     One Atlantic Center
             1000 North King Street                                            1201 West Peachtree Street
             Wilmington, Delaware 19801                                        Suite 4900
             Telephone: (302) 571-6600                                         Atlanta, GA 30309
             Facsimile: (302) 571-1253                                         Telephone: (404) 881-7000
             CM/ECF Noticing: bankfilings@ycst.com                             Facsimile: (404) 253-8298
             Email: emorton@ycst.com                                           will.sugden@alston.com
                    kenos@ycst.com                                             jacob.johnson@alston.com




         1
           The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
         follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
         Powell Street, 9th Floor, Emeryville, CA 94608.
27799952.1
                         Case 21-10457-LSS           Doc 37      Filed 03/02/21      Page 2 of 3



                 PLEASE TAKE FURTHER NOTICE that the foregoing demand is not only for the notices

         and papers referred to in the sections of the Bankruptcy Code and the Bankruptcy Rules specified above,

         but also includes, without limitation, any and all orders and notices of any application, motion, petition,

         complaint, demand, request, or other pleading in the Chapter 11 Cases, whether formal or informal,

         whether written or oral, and whether transmitted or conveyed by mail, delivery, telephone, electronically,

         or otherwise filed with or delivered to the Bankruptcy Clerk, Court, or Judge (as those terms are defined

         in Bankruptcy Rule 9001), which affects the Debtors or their property or T-Mobile or TVN Ventures.

                 PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance, nor any later

         appearances, pleadings, proofs of claim, claims, or suits filed in the Chapter 11 Cases, shall be deemed

         or construed as a waiver: (i) of any rights of T-Mobile or TVN Ventures to (a) have final orders in

         any non-core matters entered only after de novo review by a District Judge, (b) trial by jury in any

         proceeding so triable in the Chapter 11 Cases or any case, controversy, or proceeding related to the

         Chapter 11 Cases, or (c) have the District Court withdraw the reference in any matter subject to

         mandatory or discretionary withdrawal; or (ii) of any other rights (including setoff and recoupment),

         claims, actions, and defenses of T-Mobile or TVN Ventures either in law or in equity, under any

         agreements or otherwise, all of which rights, claims, actions, and defenses are expressly reserved.




27799952.1                                                   2
                      Case 21-10457-LSS   Doc 37     Filed 03/02/21   Page 3 of 3



         Dated: March 2, 2021          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                       /s/ Kenneth J. Enos
                                       Edmon L. Morton (No. 3856)
                                       Kenneth J. Enos (No. 4544)
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253
                                       emorton@ycst.com
                                       kenos@ycst.com

                                       - and -

                                       ALSTON & BIRD LLP
                                       William S. Sugden (pro hac vice pending)
                                       Jacob Johnson (pro hac vice pending)
                                       One Atlantic Center
                                       1201 West Peachtree Street
                                       Suite 4900
                                       Atlanta, GA 30309
                                       Will.Sugden@alston.com
                                       Jacob.Johnson@alston.com

                                       Counsel to T-Mobile USA, Inc. and TVN Ventures, LLC




27799952.1                                       3
